Citation Nr: 1309508	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  06-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the character of the appellant's discharge for his service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active service from July 1962 to March 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2008 the Board denied the appellant's claim. He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Court Order, the Court vacated the August 2008 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal was then remanded by the Board in October 2009 for additional development and adjudication.  

After the most recent supplemental statement of the case, additional medical evidence was associated with the Veteran's claims file.  This evidence was accompanied by a waiver of initial RO review, and will therefore be considered by the Board in reviewing the appellant's claim. 

The Board notes that, in addition to the paper claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The appellant's discharge for the period of service from July 1962 to February 1964 was conditional and the characterization of such discharge is not binding.  

3.  The appellant's March 1965 discharge was under other than honorable (OTH) conditions due to willful and persistent misconduct, and the OTH discharge applies to the appellant's entire period of service.

4.  The persuasive evidence in this case shows that the appellant was insane at the time of the offenses leading to his OTH discharge.  

5.  Schizophrenia has been shown to have had its onset in military service. 


CONCLUSIONS OF LAW

1.  The appellant's discharge was under other than honorable conditions, but there is evidence that he was insane at the time of the offenses leading to his discharge; therefore, the character of his discharge does not constitute a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2012).

2.  Schizophrenia was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided to allow the appellant's claim, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Analysis.

In the present claim, the issue centers on the appellant's character of discharge.  In this regard, the Board notes that the appellant's DD-214 for the period of service from February 1964 to March 1965 shows that he was awarded an other than honorable discharge (OTH).

Review of the record reveals that the appellant initially filed for VA compensation benefits in July 1980.  In a November 1980 administrative decision, the RO determined that the appellant's discharge from the military in March 1965 was issued under conditions which constituted a bar to the payment of VA benefits.  The appellant received notification of the November 1980 decision in December 1980, but did not submit a Notice of Disagreement (NOD), nor did he seek revision or correction of his military discharge with the Service Department Discharge Review Board or Service Department Board for Correction of Military Records.  Thereafter, in April 1983, February 1985, and June 1994, the RO continued to inform the appellant that his other than honorable discharge bars him from VA benefits.  

In April 2004, the appellant filed an informal claim seeking service connection for schizophrenia.  In July 2004 the RO denied the appellant's claim, finding that he was ineligible for any VA benefits due to his other than honorable discharge.  In April 2006, the appellant sought to reopen the claim.  In August 2006, the RO denied the appellant's claim.  The Veteran appealed and the Board affirmed the denial in August 2008.  The August 2008 Board decision was later vacated by the Court and remanded for action consistent with an April 2009 Joint Motion, including (i) assuring proper notice was accomplished pursuant to the Veterans Claim Assistance Act of 2000 (VCAA), and (ii) in order to obtain a VA examination in order to determine whether the appellant's behavioral problems in service were the early manifestations of his schizophrenia and whether he was insane at the time of he committed the offenses in service.  See Gardner v. Shinseki, 22 Vet. App. 415, 422 (2009) (claim remanded because the Board failed to address whether a medical examination was required to address the appellant's mental state at the time of the commission of the offenses during service).  

In this regard, the Board notes that the threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits, including compensation benefits, are not payable unless a period of service upon which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a). 

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  Id. 

An exception is provided under that regulation if the discharge was because of a minor offense and service was otherwise honest, faithful and meritorious. Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

By law, the Board is authorized to determine that an other than honorable discharge does not bar compensation benefits if the service member was insane at the time of the commission of the offenses.  38 U.S.C.A. § 5303(b).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97.  

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity in 38 C.F.R. § 3.354 (a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  It was stated that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  It was stated that the term "become antisocial" in the regulation referred to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  See VAOPGCPREC 20-97 (May 22, 1997).  

It was further indicated that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  See VAOPGCPREC 20-97 (May 22, 1997).  

When a rating agency is concerned with determining whether a Veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a). 38 C.F.R. § 3.354(b).  

In this case, service records show that the appellant was disciplined for several offenses and received non-judicial punishment (NJP) during his military service.  In May 1963, the appellant was punished for leaving a log book in the snack bar.  He received eight days of extra duty and restriction, as well as a fine of fifteen dollars.  He missed reveille formation in November 1963, which resulted in fourteen days of extra duty and restriction.

In March 1964, the appellant was disciplined for being drunk and disorderly.  He was given fourteen days of extra duty and received a reduction in grade.  The appellant was disciplined shortly thereafter in May 1964 for failing to go to an appointed place of duty, which resulted in a fine of twenty dollars, fourteen days of extra duty, and fourteen days of restriction.

In August 1964, the appellant wrongfully appropriated a military vehicle, and in September 1964, a special court martial found him guilty of misappropriation, sentenced him to hard labor for a period of three months, and fined him seventy-five dollars per month for three months.

Finally, in December 1964, the appellant went absent without leave (AWOL) and was given thirty days of extra duty, thirty days restriction, fined thirty dollars for two months, and received a reduction in grade.  Several affidavits of record by military personnel describe the appellant as having a "resentment for military regimentation," constantly violating Army regulations, showing a marked dislike for the Army, and being involved in possible racial disturbances.  In January 1965, the appellant was diagnosed with dissocial reaction.  That same month he was noted to be a "very unstable individual."  As such, the appellant was discharged in March 1965 "under conditions other than honorable."

Post-service treatment records show that the appellant was diagnosed with schizophrenia, undifferentiated, in September 1981.  

In October 2009, the matter was remanded for a VA examination in connection with the claim, requesting that the examiner specifically comment as to whether it is at least as likely as not that the appellant's behavior in service which led to his court martial conviction and NJPs were early manifestations of his currently diagnosed schizophrenia or were otherwise caused by an acquired psychiatric disorder.  The examiner was also asked to opine as to whether the appellant was or could have been "insane" in accordance with 38 C.F.R. § 3.354(a), at the time of the commission of the offenses.

A VA examination was afforded the appellant in January 2010.  The Veteran and his claims file were examined and he was diagnosed with schizoaffective disorder, bipolar type.  After a thorough review of the evidence, the examiner stated "[g]iven the [appellant's] reported timeline of psychiatric manifestation, I cannot say without a doubt or make a definitive opinion whether there was clear evidence of prodromal symptoms or manifestations of schizophrenia while in service; the actual evidence does not support beyond speculation.  There is no literature that purely reflects prodromal symptoms of schizophrenia, as psychiatric manifestations can vary amongst persons.  Additionally, the evidence clearly indicates diagnosis of schizophrenia in 1981, 16 years after his discharge from military service.  There is also evidence that the [appellant] admitted to hearing voices for ten years on a fairly consistent basis while hospitalized at Terrell Hospital, in 1983.  This timeline is incongruent with the [appellant's] reports of auditory hallucinatory phenomenon experienced while in service.  Thus, the [appellant's] reports of experiencing psychosis in the military is discrepant from hospital documentation noted in his claims folder.  It is quite plausible that the [appellant] may have experienced symptoms of schizophrenia (as he reported) and not sought treatment, although again this is purely speculative."  

The January 2010 examination report was accompanied by a February 2010 addendum.  This addendum report indicated that the January 2010 VA examination reported had been reviewed, but that the appellant had not been interviewed.  As far as the question of whether the appellant was or could have been insane in accordance with 38 C.F.R. § 3.354(a) at the time of the commission of the offenses, the examiner stated that an opinion could not be rendered without resorting to speculation.

After the examination, additional multiple medical records were submitted and associated with the appellant's claims file.  These included a March 2011 psychological analysis from a private examiner.  This examiner indicated that the appellant's military history, medical information and most recent VA examination were reviewed.  After a lengthy examination of the appellant and his claim, to include the Veteran's medical and military history, the examiner found that, within a reasonable degree of certainty, the appellant suffered from schizophrenia during service.  The examiner also found that, within a reasonable degree of certainty, the condition rendered him insane at the time of his enlistment.

Based on the foregoing, the Board finds that the findings of the March 2011 psychological analysis is most persuasive in this case.  The examiner noted, after a lengthy and thorough review of the appellant's medical and military history, that within a reasonable degree of certainty, the condition rendered him insane at the time of his enlistment.  In this regard, the Board notes that the January and February 2011 VA opinions did not render an opinion on this point, finding rather that the question of whether the appellant was or could have been insane in accordance with 38 C.F.R. § 3.354(a) at the time of the commission of the offenses could not be rendered without resorting to speculation.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the March 2011 private examiner most persuasive in this case, based as they were on a thorough examination of the appellant and his medical records.  

As the Board finds that the medical evidence favors a finding that the Veteran was insane at the time of the offenses leading to his discharge, the character of his discharge does not constitute a bar to VA benefits and his claim of entitlement to service connection must be evaluated.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as psychosis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

In this case, the Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include schizophrenia. 

The appellant's July 1962 enlistment examination revealed normal psychiatric findings.  At that time, he denied having or had depression, excessive worry, or nervous trouble of any sort.  Similarly, upon reenlistment in January 1964, clinical evaluation of the appellant's psychiatric condition was normal, and 
he again denied depression, excessive worry, or nervous trouble of any sort.  His January 2005 separation examination again showed normal psychiatric findings, with no psychiatric complaints in the accompanying report of medical history.
However, prior to separation in January 1965, the appellant underwent a psychiatric consult.  The examining psychiatrist diagnosed the appellant with "dyssocial reaction" and recommended administrative separation.  

Post service treatment records show that the appellant was hospitalized in a state hospital in September 1981 on a Probate Court Commitment.  He was diagnosed with schizophrenia, undifferentiated.  The appellant returned to the state hospitalization for treatment from January 1983 to February 1983.  At that time, the appellant was diagnosed with paranoid, chronic schizophrenia with acute exacerbation, and it was noted that the origin and continuing cause of his illness "may well be severe prolonged alcohol abuse ( & other drug abuse)."  

In a March 2004 private medical statement, Dr. G.M. stated that the appellant was diagnosed with schizophrenia in 1982, and noted that schizophrenia may be developed at birth.  The Board notes there is no evidence on file or argument from the appellant that he sought or received regular or routine psychiatric care or treatment for any acquired psychiatric disorder for many years after separation from service.  

As noted above, a VA examination was afforded the appellant in January 2010.  The Veteran and his claims file were examined and he was diagnosed with schizoaffective disorder, bipolar type.  The examiner indicated that a definitive opinion whether there was clear evidence of prodromal symptoms or manifestations of schizophrenia while in service could not be stated without a doubt and that the actual evidence did not support beyond speculation.  The examiner indicated that it was quite plausible that the appellant may have experienced symptoms of schizophrenia (as he reported) and not sought treatment, although this was indicated to be purely speculative. 

Finally, as noted above, the appellant submitted a March 2011 psychological analysis from a private examiner.  This examiner indicated that the appellant's military history, medical information and most recent VA examination were reviewed.  In a lengthy review of the appellant and his claim, the examiner found that, within a reasonable degree of certainty, the appellant suffered from schizophrenia during service.  The examiner also found that, within a reasonable degree of certainty, the condition rendered him insane at the time of his enlistment.

Based on the foregoing, the Board finds that entitlement to service connection for an acquired psychiatric disorder, specifically schizophrenia, is warranted in this case.  Here, the Veteran has been diagnosed with schizophrenia and schizoaffective disorder, bipolar type.  While some of the medical evidence casts doubt on the question of service incurrence, the best medical evidence, including the March 2011 private psychiatric examination, supports the claim.  The Board finds this most persuasive in this case.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  

In summary, the Board concludes that the preponderance of the evidence is in favor of the Veteran's claim, and as such, the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the appellant's discharge is not a bar to the payment of VA compensation benefits. 

Service connection for an acquired psychiatric disorder, to include schizophrenia, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


